United States Court of Appeals
                        FOR THE EIGHTH CIRCUIT
                               ___________

                               No. 03-3706
                               ___________

Concepcion Mendez-Lazaro,            *
                                     *
            Petitioner,              *
                                     *
      v.                             *
                                     *
John D. Ashcroft, United States      *
Attorney General,                    *
                                     *
            Respondent,              *
____________________________         * Petition for Review of an
                                     * Order of the Board of
Ingri Y. Aguilar-Mendez,             * Immigration Appeals
                                     *
            Petitioner,              * [Unpublished]
                                     *
      v.                             *
                                     *
John D. Ashcroft,                    *
                                     *
            Respondent.              *
                                ___________

                          Submitted: October 21, 2004
                             Filed: November 8, 2004
                              ___________

Before RILEY, McMILLIAN, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.
       Concepcion Mendez-Lazaro (Mendez) and her daughter, citizens of Guatemala,
petition for review of an order of the Board of Immigration Appeals (BIA) affirming
an Immigration Judge’s (IJ’s) denial of their application for asylum and withholding
of removal. For reversal, Mendez argues on behalf of her family that she showed past
persecution and that the government failed to show that the conditions in Guatemala
have changed. For the reasons discussed below, we deny the petition.

       We review for substantial evidence. See Menendez-Donis v. Ashcroft, 360
F.3d 915, 917-19 (8th Cir. 2004) (“evidence must be such that it would be possible
for a reasonable fact-finder to reach the same conclusions”). We conclude that a
reasonable fact-finder could have found that Mendez was not a victim of past
persecution, because there was no clear evidence that--as Mendez claims--her father
and sister were murdered because of the father’s political opinion. See id. at 917-19
(rejecting Guatemalan citizen’s asylum claim where, inter alia, there was “lack of
clear evidence” as to motives for attacks on woman whose husband had been
murdered by rebels 4 years earlier). Further, Mendez experienced no resulting
physical harm from the threats she received, see Lim v. INS, 224 F.3d 929, 936 (9th
Cir. 2000) (unless unfulfilled threats are so menacing as to cause significant actual
suffering or harm, they alone do not constitute past persecution); and a reasonable
fact-finder could conclude that the guerrillas were threatening Mendez because she
refused to join them, rather than on account of any actual or imputed political
opinion, see INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992) (forced recruitment
by guerrilla organization does not necessarily equate with persecution on account of
political opinion).

       We also conclude that a reasonable fact-finder could have found that Mendez
lacks a well-founded fear of future persecution. The 1984 and 1989 murders of her
family members, and the 1994 threats Mendez received, were not recent events, see
Melecio-Saquil v. Ashcroft, 337 F.3d 983, 987 (8th Cir. 2003) (alien had to show
why events that happened over 10 years earlier provided objectively reasonable basis

                                        -2-
for present fear of particularized persecution); country reports indicate that current
crime and violence stem from common crime, the umbrella guerrilla organization has
dissolved itself, and the State Department has seen no claims by Indians (like
Mendez) of political persecution, see id. at 986-87 (where State Department reports
on Guatemala did not assert that guerrillas continued to attack former Civil Patrol
members or others who refused to join them, reports did not establish alien’s claim
of well-founded fear of persecution on account of political opinion); and Mendez’s
mother, other sister, and brother still reside in Guatemala and have not been harmed,
see Francois v. INS, 283 F.3d 926, 932 (8th Cir. 2002) (finding of no well-founded
fear of future persecution was bolstered by fact that family had not been molested by
government).

      Mendez’s request for withholding of removal necessarily fails as well. See
Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir. 1999) (withholding-of-removal
standard is more difficult to meet than asylum standard).

      Accordingly, we deny the petition.

                       ______________________________




                                         -3-